UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-53331 OMA ENTERPRISES CORP. (Exact name of small business issuer as specified in its charter) Nevada 98-0568270 (State of incorporation) (IRS Employer ID Number) OMA Enterprises Corp. 1188 Howe Street
